Citation Nr: 1314672	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-37 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left upper extremity tingling/numbness as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for right upper extremity tingling/numbness as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for left lower extremity tingling/numbness as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for right lower extremity tingling/numbness as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension as secondary to diabetes mellitus type II

7.  Entitlement to service connection for sexual dysfunction as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2012, the Board remanded this case for further development.  This development has been accomplished and the case returned to the Board for disposition.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A disability manifested by bilateral upper and lower extremity tingling/numbness is not shown; and a neurological disorder secondary to service-connected diabetes mellitus is not shown.

2.  Tinnitus is not shown in service and is not attributable to service.

3.  Hypertension is not shown in service or within the initial post separation year, and is not attributable to service or service-connected diabetes mellitus.

4.  Sexual dysfunction, diagnosed as erectile dysfunction, is not shown in service and is not attributable to service or service-connected diabetes mellitus.

5.  The Veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left upper extremity tingling/numbness, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for service connection for right upper extremity tingling/numbness, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The criteria for service connection for left lower extremity tingling/numbness, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

4.  The criteria for service connection for right lower extremity tingling/numbness, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).
5.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2012).

7.  The criteria for service connection for sexual dysfunction, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

8.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA satisfied its duty to notify.  The Veteran filed his claim in March 2006.  VA provided him a fully adequate VCAA letter dated in May 2006, to include notice of how VA determines disability ratings and effective dates.

VA also satisfied its duty to assist the Veteran in the development of his claims.  VA obtained the Veteran's service treatment records and all other relevant medical records identified by the Veteran.  VA associated these records with the claims file.  VA afforded the Veteran appropriate medical examinations.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Board previously reviewed the record and determined that the Veteran should be given the opportunity to identify or submit additional information or evidence in support of his claims; and that VA should afford the Veteran a PTSD examination.  The Appeals Management Center sent to the Veteran a letter dated in January 2012 asking him for evidence in his possession or to identify for VA sources of evidence supporting his claims.  No response was received.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA provided the Veteran a PTSD examination February 2012.


After review of the actions taken by the RO and the VA examination report dated in February 2012, the Board finds substantial compliance with the requirements articulated in the January 2012 remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

The Veteran seeks service connection for bilateral upper and lower extremity tingling/numbness, tinnitus, hypertension, erectile dysfunction, and PTSD.

It is noted that the RO granted service connection for diabetes mellitus type II in a November 2006 rating decision, effective from March 30, 2006 (date of claim).  The Veteran argues that his tingling/numbness of the extremities, hypertension, and erectile dysfunction are due to service-connected diabetes mellitus.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed disorders are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).   However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Cardiovascular disease, to include hypertension, and organic disease of the nervous system shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As for PTSD, entitlement to service connection requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Bilateral Upper and Lower Extremity Tingling/Numbness

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for tingling/numbness of the bilateral upper and lower extremities to include as secondary service-connected diabetes mellitus.  No disability manifested by tingling/numbness is currently shown, or clinically shown at any time during the pendency of this claim.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service treatment records show no complaints or findings for numbness or tingling of the extremities, upper or lower.  While the Veteran reported a medical history for cramps in his legs at service separation, report of service separation examination shows normal clinical evaluation of the upper and lower extremities, and neurologic system.  The record includes no medical records intervening service separation and 2005.  Private treatment record dated in 2005 reflects that the Veteran was diagnosed with diabetes mellitus type II.  Private treatment records dated in 2005 and 2006 are silent for complaints of numbness or tingling of the extremities, and no neurologic abnormalities are noted.

Report of VA diabetes mellitus examination dated in October 2006 reflects that there were no neurologic findings attributable to diabetes mellitus.  Also, report of VA peripheral nerves examination dated in December 2009 reflects that the clinical findings, history, and examination did not support a diagnosis for peripheral neuropathy and, therefore, it is less likely than not that the Veteran has peripheral neuropathy related to his diabetes mellitus.

Because no current disability is shown, or shown during the pendency of this claim, the claim for service connection for numbness/tingling of the upper and lower extremities must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

To the extent that the Veteran reports of numbness and tingling of his upper and lower extremities, the Board notes that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for this complaint.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, supra. at 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Therefore, with respect to the Veteran's report of upper and lower extremity numbness and tingling, the Board concludes that underlying disease or injury is not shown.

While the Veteran is competent to report his symptoms, the medical evidence is negative for the existence of underlying pathology for the complaints.  Layno supra. at 469.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  However, here, other than numbness and tingling, the Veteran has not actually reported symptoms, treatment, or any specific injury to the upper or lower extremities.  VA explored whether the Veteran has a disability of the extremities associated with diabetes mellitus on VA examination dated in December 2009, but peripheral neuropathy-a condition often associated with diabetes mellitus-was not found.

In view of the above, the Board finds that the Veteran's statements have diminished probative value and assigns greater probative value to the medical evidence, which shows no disability of the upper and lower extremity to include peripheral neuropathy as secondary to service-connected diabetes mellitus.  This evidence has greater probative value as this was prepared by skilled, neutral, medical professionals after obtaining a history from the Veteran and conducting an examination.

Accordingly, the claim must be denied.  There is no doubt to resolve.  Gilbert, supra.

B.  Tinnitus

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for tinnitus.  Tinnitus is not shown in service, nor is it related to service.

Service treatment records show no complaints for tinnitus or hearing problems.  Report of separation examination dated in January 1970 reflects normal clinical evaluation and no defects or diagnoses.  Also, the Veteran denied ear trouble, running ears, and hearing loss on the medical history part of that examination.  He reported good health and did not report tinnitus or tinnitus-like symptoms.  The first documented complaint of "ringing in the ears" is on the Veteran's application for VA compensation dated in March 2006, more than 30 years after service separation.

Report of audiological examination dated in November 2006 reflects that a medical history was obtained.  The Veteran reported recent onset of hearing loss and noise exposure in service, but he did not report symptoms of tinnitus or ringing in the ears.  Audiometric findings were within normal limits and the examiner noted a lack of complaints of tinnitus-thus no diagnosis was rendered for tinnitus.

The Board has considered the Veteran's statements and accepts that he is competent to report his symptoms in service and since service.  Layno supra.  Also, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau supra.  However, to the extent that the Veteran reports having had onset and continuity of symptoms of ringing ears since service, the Board finds that he is not credible in view of normal clinical evaluation on service separation examination dated in 1970 and his denial of ear and hearing problems on the medical history part of that examination, coupled with the absence of any documented complaints for more than 30 years after service.  Also, it is not reasonable that the Veteran would have not have discussed having had longstanding tinnitus symptoms during his November 2006 VA audiological examination when discussing his noise exposure in service and current hearing problems.  As such, the Veteran's statements have diminished probative value.

The Veteran speculates that he has tinnitus related to noise exposure in service.  He is competent to provide such an opinion.  Jandreau, supra.  See also, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  However, the Board finds that his medical opinion has diminished probative value in this regard since it is incongruous with his denial of hearing problems on service separation examination in 1970, coupled with the more than 30 years intervening service and his first report of tinnitus related to service.

Accordingly, the claim is denied as the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  Gilbert, supra.

C.  Hypertension Claimed as Secondary to Diabetes 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension on a direct basis and as secondary to service-connected diabetes mellitus.

Hypertension is not shown in service or within the initial post separation year, and has not been attributed to service or service-connected diabetes mellitus.  Service separation examination dated in January 1970 reflects a blood pressure reading for 116/80 and normal clinical evaluation for the cardiovascular system.  At this time, the Veteran denied high blood pressure on the medical history part of his examination.

Hypertension is first documented more than 30 years after service separation in private treatment records dated in 2005.  While private treatment records dated in 2005 and 2006 reflect diagnoses for hypertension and diabetes mellitus, there is no indication in these records of any etiological relationship between these disorders.  In fact, report of VA diabetes mellitus examination dated in October 2006 reflects that there were no cardiovascular symptoms attributable to diabetes mellitus.  The Board finds that this medial evidence is highly probative as it was prepared by a skilled, neutral medical professional after obtaining a medical history and conducting an examination of the Veteran.

The Board acknowledges the Veteran's belief that his hypertension is secondary to diabetes mellitus.  However, the Veteran is not competent offer an opinion in this regard as an etiological relationship between hypertension and diabetes mellitus is not susceptible to lay observation, unlike a broken leg, and the Veteran lacks the requisite medical training and expertise to opine on such matters.  See Jandreau supra.  See also Davidson at 1316.  His opinion in this regard has no probative value.

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  Gilbert, supra.

D.  Sexual Dysfunction Claimed as Secondary to Diabetes

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for sexual dysfunction on a direct basis and as secondary to service-connected diabetes mellitus.  Sexual dysfunction is not shown in service, and erectile dysfunction shown many years after service has not been etiologically related to service or service-connected diabetes mellitus.

Service treatment records reflect no complaints of sexual dysfunction and report of service separation examination dated in January 1970 reflects normal genitourinary evaluation.  Also, at this time, the Veteran denied any illness or injury other than those noted-and sexual dysfunction was not noted by history or examination.

A September 2005 private treatment record shows diagnoses for coronary artery disease, uncontrolled hypertension, "ED" (erectile dysfunction), and hyperlipidemia.  A September 2005 note indicates that hypertension was uncontrolled.  Subsequently dated private treatment records are silent for erectile dysfunction.

Report of diabetes mellitus examination dated in October 2006 reflects no complaints of sexual dysfunction and no complications of diabetes mellitus.  It was noted that diabetes mellitus had been initially diagnosed in 2005.

Report of peripheral nerves examination dated in December 2009 reflects a history of erectile dysfunction that began gradually after he started antihypertensive medication 10 years earlier.  He reported a trial use of Viagra with limited success, and no other work up or therapeutic intervention.  Erectile dysfunction was diagnosed.  The examiner opined that it was less likely as not related to diabetes mellitus since it began with his use of antihypertensive medication.

The Board acknowledges the Veteran's belief that his erectile dysfunction is related to diabetes mellitus and accepts that he is competent to report his symptoms.  See Layno supra.  However, the Board finds that he is not competent to opine the etiology of his symptoms since it is not susceptible to lay observation.  See Jandreau and Davidson, supra.  Furthermore, the Veteran's report that his erectile dysfunction predates his diagnosis for diabetes mellitus and coincided with the use of antihypertensive medication is incongruous with his assertion that erectile dysfunction is secondary to diabetes mellitus.  Therefore, the Board finds that his medical opinion in this regard has no probative value.

The Board assigns greater probative value to the reports of VA examination dated in October 2006 and December 2009 as they were prepared by skilled, neutral medical professionals after obtaining a medical history and conducting an examination.  This evidence shows that there are no complications of diabetes mellitus and that erectile dysfunction is likely related to the Veteran's use antihypertensive medication.  Again, it is noted that the Veteran reported that his erectile dysfunction problems predate his diagnosis and treatment for diabetes mellitus.  This evidence weighs against his claim.

Accordingly, because the weight of the evidence is against the claim, the claim is denied.  The evidence of record is not roughly in equipoise so the benefit-of-the-doubt doctrine is not for application.  Gilbert, supra.

E.  PTSD

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for PTSD.  A confirmed diagnosis for PTSD is not shown at any time during the appeal period.

The Veteran served on active duty in Vietnam.  VA concedes that he experienced stressor events in service.  However, service treatment records show no psychiatric complaints or abnormal findings.  Report of separation examination dated in January 1970 reflects normal psychiatric evaluation and the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble on the history part of that examination.

VA received a compensation claim for PTSD in March 2006 and later received private treatment records dated in 2005 and 2006, which were silent for psychiatric complaints or abnormal findings.  VA requested in May 2006, July 2006, and January 2012 that the Veteran provide information or evidence of treatment, but no response was received.

VA provided the Veteran a VA psychiatric examination in February 2012.  The examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, which involves a particular set of symptomatology as set out in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See 38 C.F.R. § 4.125(a).

Although the Veteran believes he has PTSD, this is a medical diagnosis and he is not competent to diagnosis himself with a mental disorder such as PTSD 
given that this opinion may not be rendered based on the Veteran's personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  See Jandreau and Davidson, supra.  The diagnosis of a mental disorder must conform to the DSM-IV and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).  Therefore, the Board finds that the Veteran's nexus opinion as to PTSD has no probative value.

The Board assigns greater probative value to report of VA PTSD examination dated in February 2012 as this examination reflects a comprehensive evaluation to ascertain whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  It was noted that the Veteran did not meet "Criterion B," which pertains to persistent reexperieincing of the traumatic event(s); or "Criterion C," which pertains to persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  It was noted that the Veteran had difficulty falling or staying asleep, but that he did not meet the full criteria for PTSD.  Under the section titled "Symptoms," none of the listed symptoms were checked as applying to the Veteran and the examiner indicated that there were no "other symptoms" attributable to PTSD or any other mental disorder.  Therefore, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.

The Board finds that the February 2012 VA examination report is highly probative as to whether the Veteran meets the diagnostic criteria for PTSD as it was prepared after reviewing the claims file and examining the Veteran.  This medical evidence shows that the Veteran does not meet the diagnostic criteria for PTSD.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board notes that the Veteran has not provided any medical evidence supporting his claim for PTSD although such was requested from VA on several occasions.

Accordingly, the claim is denied because the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  Gilbert, supra.


ORDER

Service connection for left upper extremity tingling/numbness is denied.

Service connection for right upper extremity tingling/numbness is denied.

Service connection for left lower extremity tingling/numbness is denied.

Service connection for right lower extremity tingling/numbness is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


